 In the Matter of CRADDOCK-TERRY SHOE CORPORATIONandBOOT ANDSHOEWORKERS UNION, LOCAL 441, A. F. of L.Case No. 5-R-0183.-Decided April 8, 1946Mr. L. P. McLendon,of Greensboro, N. C., for the Company.Mr. Isidor Roman,of Baltimore, Md., for the A. F. of L.Mr. Harry Sacker,byMr. Samuel Sacker,of New York, N. Y., forthe C. I. O.Mr. T. H. Price,of Pocahontas, Va., for the U. C. W.Mr. Arnold Ordman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Boot and Shoe Workers Union Local441, A. F. of L., herein called the A. F. of L., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Craddock-Terry Shoe Corporation, Lynchburg, Virginia,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Earle K.Shawe, Trial Examiner.The hearing was held at Lynchburg, Vir-ginia, on January 18, 1946.The Company, the A. F. of L., UnitedShoe Workers of America, Local 90, C. I. 0., herein called the C. I. 0.,and United Construction Workers, affiliated with United Mine Work-ers of America, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing, theC. I. O. moved to dismiss the petition herein.The Trial Examinerreferred this motion to the Board. For reasons stated in Section III,infra,the motion is granted.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.07 N. L. R. B., No. 12.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYCraddock-Terry Shoe Corporation is a Virginia corporation en-gaged in the manufacture and sale of shoes. It operates one plant atFarmville, Virginia, and three plants at Lynchburg, Virginia.Thelatter three are known as the Southland, Fort Hill, and West Endfactories and are the only plants involved in this proceeding.Duringthe year 1945, the Lynchburg plants used raw materials consistingchiefly of leather, cloth, rubber, dye stuffs and related products, valuedin excess of $10,000,000, of which approximately 90 percent wasshipped to these plants from points outside the State of Virginia.During the same period, the finished shoes produced at the Lynchburgplants were valued in excess of $13,000,000, of which approximately90 percent was shipped to points outside the State of Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDBoot and Shoe Workers Union, Local 441, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.United Shoe Workers of America, Local 90, is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.United ConstructionWorkers is a labor organization affiliatedwith the United Mine Workers of America, admitting to membershipemployees of the Company.III.THE ALLEGEDQUESTION CONCERNINGREPRESENTATIONOn October 30, 1945, the A. F. of L. wrote to the Company that itrepresented a majority of the Company's employees and requestedrecognition as their bargaining representative.The Company refusedto grant such recognition "unless and until" a Board certificationissued.The record discloses that in June 1944, following an election, theC. I. O. was certified by the Board as the sole bargaining representa-tive of the Company's employees.'On August 14, 1944, the C. I. O.and the Company signed a one-year contract automatically renewable' SeeMatter of Craddock-Terry Shoe Corporation,55 N. L. R. B. 1406. CRADDOCK-TERRY SHOE CORPORATION107for annualperiods thereafter in the absence of prescribed notice tothe contrary, which, however, omitted certain substantive mattersupon which the parties had been unable toagree.These disputeditems, among them matters of wage increases and union security,were certified to the War Labor Board for disposition on September5, 1944.The ensuing proceedings before that agency culminated in adirective which it issued on July 27, 1945, providing,inter alia,for"union maintenance" and certain wage increases. In the meantime,the Company had given the C. I. O. timely notice that it would termi-nate its contract on August 14, 1945, the anniversary date.On August 6, 1945, shortly after the directive of the War LaborBoard issued, negotiations were begun for a renewal contract, andseveral meetings were held by the Company and the C. I. O. Thesemeetings were interrupted by a strike of the Company's employees onAugust 15, 1945.The strike was terminated on October 2, 1945, byan agreementbetween the Company and the C. I. 0., which provided,in part, that negotiations for a new contract would resume not laterthan October 15, 1945.2 In compliance with this provision, negotia-tions were begun, and by October 30, 1945, fourteen issues had beenagreed upon and only five were still unresolved.But, before a com-plete agreement could be reached, the A. F. of L., as noted above,apprised the Company of its rival claim to representation, and theCompany refused to continue its negotiations with the C. 1. 0. There-after, on November 9, 1945, the A. F. of L. filed its petition herein.The C.I.O. contends that theAllis-Chalmersdoctrine 3 is applicableto this case, and that it should be affordeda reasonableperiod withinwhich to conclude an agreement with the Company.We find meritin this contention.The C. I. O. was prompt in submitting the sub-stantive matters in dispute between it and the Company to the WarLabor Board. It is clear that, while proceedings were still pendingbefore that agency, we would not have directed an election.' Shortlyafter the directive of the War Labor Board issued, the Company wasnotified of a rival organization's claim to representation herein,whereupon it refused to consummate a contract with the C. I. O.Consequently, we are not persuaded that the C. I. O. has enjoyed areasonable period within which to conclude a comprehensive agree-ment with the Company. Accordingly, we find that no questionaffecting commerce exists at this time concerning the representationTWhile the strike was going on, the National War Labor Board, at the request of theC. I. 0., ordered a "show-cause hearing" on the issue of the Company'snon-compliancewith its July 27 directive.On September 18, a decision issued calling upon the Companyto comply with the said directive.SeeMatter of Allis-Chalmers Manufacturing Company,50 N. L R. B. 306.See Matter of Aluminum Company of America,53 N. L. R. B 593. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees of the Company's Lynchburg plants.5 The A. F. ofL.'s petition will be dismissed.ORDERUpon the basis of the foregoing findings of fact, and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for an investigation and certification ofrepresentatives of employees of Craddock-Terry Shoe Corporation,Lynchburg, Virginia, filed by Boot and Shoe Workers Union, Local441, A. F. of L., be, and it hereby is, dismissed.MR. GERARD D. REiLLY took no part in the consideration of theabove Decision and Order.5 SeeMatterof CaliforniaDoorCompany,64 N. L. R. B. 5.